[Cite as Eiselstein v. State, 2012-Ohio-4566.]

                             STATE OF OHIO, MAHONING COUNTY

                                    IN THE COURT OF APPEALS

                                          SEVENTH DISTRICT

RONALD S. EISELSTEIN,                            )
                                                 )   CASE NO. 12 MA 90
        PETITIONER,                              )
                                                 )
        - VS -                                   )        OPINION
                                                 )         AND
STATE OF OHIO/                                   )     JUDGMENT ENTRY
CITY OF YOUNGSTOWN,                              )
                                                 )
        RESPONDENT.                              )

CHARACTER OF PROCEEDINGS:                            Petition for Writ of Prohibition.

JUDGMENT:                                            Petition Dismissed.

APPEARANCES:

For Petitioner:                                      Attorney Alden Chevlen
                                                     5202 Nashua Drive
                                                     Youngstown, OH 44515

For Respondent:                                      Attorney Dana Lantz
                                                     City Law Director
                                                     Attorney Rebecca Gerson
                                                     Asst. City Law Director
                                                     26 S. Phelps Street
                                                     Youngstown, OH 44503



JUDGES:
Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Joseph J. Vukovich


                                                     Dated: September 24, 2012
[Cite as Eiselstein v. State, 2012-Ohio-4566.]


PER CURIAM.
        {¶1}     On May 15, 2012, relator Ronald S. Eiselstein filed a complaint for writ of
prohibition seeking an order preventing the transfer of Youngtown Municipal Court Case
Numbers 10CRB1177, 12CRB158, 12CRB176 and 12CRB177 from the general division
to the municipal court's housing division. This Court ordered a temporary stay of further
proceedings pursuant to the transfer order, pending the outcome of this action. (5/30/12
J.E.) Respondents filed a motion to dismiss the complaint on May 30, 2012. Eiselstein
did not respond. For the following reasons we grant the motion to dismiss and deny the
writ.
        {¶2}     Eiselstein is the defendant in the above-listed cases, which involve alleged
violations of the City of Youngstown Zoning Ordinance. The procedural history of those
cases, as can be gleaned from the pleadings, is as follows. Case No. 10CRB1177 had
been assigned to the general division of the Youngstown Municipal Court and referred to
a magistrate who rendered a decision in favor of Eiselstein. The City filed objections to
the magistrate's decision, and as a result, Case Number 10CRB1177 was remanded to
the magistrate for the issuance of findings of fact and conclusions of law. The magistrate
issued an amended decision, again finding in favor of Eiselstein. The City filed objections
to the magistrate's decision, along with a motion to transfer all of the above cases to the
municipal court's housing division. Eiselstein opposed the transfer. On February 22,
2012, the magistrate granted the transfer motion. Eiselstein filed the present prohibition
complaint to prevent the transfer to the housing division, and accordingly, to prevent the
judge of the housing division from presiding over the cases.
        {¶3}     The issue presently before this Court is whether Eiselstein's writ should be
dismissed under Civ.R. 12(B)(6), i.e., failure to state a claim upon which relief can be
granted. "A court will dismiss a writ of prohibition under Civ.R. 12(B)(6) if the relator
cannot prove any set of facts warranting relief. In so doing, the court must presume all
factual allegations of the complaint are true and must make all reasonable inferences in
the relator's favor." State ex rel. Jones v. Maloney, 7th Dist. No. 03 MA 147, 2003-Ohio-
6732, ¶8, citing State ex rel. United States Steel Corp. v. Zaleski, 98 Ohio St.3d 395,
                                                                                          -2-


2003-Ohio-1630, 786 N.E.2d 39, ¶8.
       {¶4}   Eiselstein's complaint is procedurally deficient in that it lists "State of Ohio"
and "The City of Youngstown" as respondents, yet seeks relief from a Youngtown
Municipal Court Judge. "The failure to properly caption an original action is sufficient
grounds for denying the writ and dismissing the petition." State ex rel. Foster v. Belmont
Cty. Court of Common Pleas, 7th Dist. No. 04-BE-55, 2005-Ohio-1353, ¶2, citing Chisum
v. Accused, 8th Dist. No. 82798, 2003-Ohio-2876, ¶8, citing State ex rel. Sherrills v.
State, 91 Ohio St.3d 133, 742 N.E.2d 651 (2001).
       {¶5}   Moreover, Eiselstein's complaint fails to state a claim for which relief may be
granted. In order to be entitled to the requested extraordinary relief in prohibition,
Eiselstein must prove that: (1) the court or officer against whom the writ is sought is about
to exercise judicial or quasi-judicial power, (2) the exercise of that power is unauthorized
by law, and (3) denying the writ will result in injury for which no other adequate remedy
exists in the ordinary course of law. State ex rel. Triplett v. Ross, 111 Ohio St.3d 231,
2006-Ohio-4705, 855 N.E.2d 1174, ¶18.
       {¶6}   Ordinarily, all three of the above prerequisites must be met to state a
prohibition claim. State ex rel. Tilford v. Crush, 39 Ohio St.3d 174, 176, 529 N.E.2d 1245
(1988). There is an exception for situations where the court or officer patently and
unambiguously lacks jurisdiction to act. In such a situation, the availability or adequacy of
a remedy is immaterial to the issuance of a writ of prohibition. Id.
       {¶7}   "Unlike courts of common pleas, which are created by the Ohio Constitution
and have statewide subject-matter jurisdiction, see Section 4(A) and (B), Article IV, Ohio
Constitution, municipal courts are statutorily created, R.C. 1901.01, and their subject-
matter jurisdiction is set by statute." Cheap Escape Co., Inc. v. Haddox, LLC, 120 Ohio
St.3d 493, 2008-Ohio-6323, 900 N.E.2d 601, ¶7.
       {¶8}   As relevant to the present proceedings, R.C. 1901.20(A)(1) provides:

              The municipal court has jurisdiction of the violation of any ordinance
       of any municipal corporation within its territory, * * * and of the violation of
                                                                                            -3-


       any misdemeanor committed within the limits of its territory. * * * The
       municipal court, if it has a housing or environmental division, has
       jurisdiction of any criminal action over which the housing or environmental
       division is given jurisdiction by section 1901.181 of the Revised Code,
       provided that, except as specified in division (B) of that section, no judge of
       the court other than the judge of the division shall hear or determine any
       action over which the division has jurisdiction. In all such prosecutions and
       cases, the court shall proceed to a final determination of the prosecution or
       case.

       {¶9}    Further, with regard to the specific jurisdiction of a municipal court's housing
division, R.C. 1901.181(A) provides:

       Except as otherwise provided in division (A)(2) of this section and subject to
       section 1901.20 of the Revised Code and to division (C) of this section, the
       housing or environmental division of a municipal court has exclusive
       jurisdiction within the territory of the court in any criminal action for a
       violation of any local building, housing, air pollution, sanitation, health, fire,
       zoning, or safety code, ordinance, or regulation applicable to premises used
       or intended for use as a place of human habitation, buildings, structures, or
       any other real property subject to any such code, ordinance, or regulation.
       (Emphasis added.)

       {¶10} Since the cases at issue involved alleged violations of the City of
Youngstown Zoning Ordinance, the housing division had jurisdiction to hear those cases,
to the exclusion of the general division of the municipal court. Accordingly, the transfer of
the cases to the housing division was not only authorized by law, it was required by law.
R.C. 1901.181(A) and R.C. 1901.20(A)(1).
       {¶11} A writ of prohibition has issued to prevent just the opposite situation. See
State ex rel. J.K. & E. Auto Wrecking v. Trumbo, 8th Dist. No. 61230, 1991 WL 106064
                                                                                       -4-


(June 11, 1991). There, the Eighth District granted a writ of prohibition to prevent the
general division of the municipal court from exercising jurisdiction over a matter under the
exclusive jurisdiction of the housing division pursuant to R.C. 1901.181. Id. at *8
(granting the writ and ordering the case transferred to the housing division).
       {¶12} Thus, because the general division of the municipal court was not exercising
its power in a manner "unauthorized by law," with respect to the above cases, Eiselstein
is not entitled to a writ of prohibition.
       {¶13} Respondents' motion to dismiss is granted. Petition dismissed.
       {¶14} Costs of this action taxed against Eiselstein. Final order. Clerk to serve
notice on the parties as provided by the Ohio Rules of Civil Procedure.
DeGenaro, J., concurs.
Donofrio, J., concurs.
Vukovich, J. concurs.